Appeal from a decision of the Unemployment Insurance Appeal Board. Claimant was employed as a cleaner in the United Nations Building. In early Spring her employer fixed the dates of the annual vacation periods of its employees upon the basis of their seniority and notified them accordingly. Claimant’s vacation period was scheduled to begin on August 18, 1960. About the middle of the preceding week she sought to advance its commencement date to August 15-, The employer denied her request. After work on Friday, August 12 she left New York City for a vacation in an upstate area and returned to her place of employment at the end of August. On August 16 the employer discharged her because she had taken the unauthorized leave. The board adopted the finding of the Referee that claimant by reflective choice had provoked her dismissal and that this constituted a voluntary leaving of the employment without good cause. There is substantial evidence to support its determination. (Matter of Salit [Catherwood], 15 A D 2d 852.) The board was not bound to accept claimant’s excuse that illnesses of her grandchildren prevented her return to work on Monday, August 15. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.